UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE LUIS CANTERO; MARIA JUANA
 QUIZHPI-GUAMAN,

                                 Plaintiffs,                   19-CV-8596 (CM)
                     -against-                                CIVIL JUDGMENT
 KEVIN RUSSO, et al.,

                                 Defendants.

       Pursuant to the order issued December 27, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 27, 2019
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
